PCIJ_AB_70_Meuse_NLD_BEL_1937-06-28_JUD_01_ME_05_EN.txt. 73
INDIVIDUAL OPINION BY Mr. HUDSON.

While I concur in the judgment of the Court, I should prefer
a fuller statement of the reasons for the result reached in regard
to one point in this case, and it seems incumbent upon me to
add the following observations.

The Netherlands Government has asked the Court to say
that the alimentation of certain canals by the Neerhaeren Lock
with water taken from the Meuse elsewhere than at Maestricht
is contrary to the Treaty of 1863, and to order that Belgium
should discontinue that alimentation. On the other hand, the
Belgian Government has asked the Court to say that the
alimentation of these canals has not become contrary to the
Treaty of 1863 by reason of the fact that lock-water discharged
by the bona fide operation for the passage of boats of the Neer-
haeren Lock, which cannot be treated more unfavourably than
the Bosscheveld Lock, is confused with water of the Meuse taken
by the prise d’eau at Maestricht. In its submissions the Belgian
Government does not ask the Court to say that the operation
of the Bosscheveld Lock results in an alimentation of the canals
which constitutes a violation of the Treaty; but the Belgian
Agent contends (Counter-Memorial, p. 17) that if the Court
should decide that the functioning of the Belgian lock at
Neerhaeren is in opposition to the Treaty of 1863, it ought to
admit a fortiori that the functioning of the Netherlands lock
of Bosscheveld is not more regular (n’est pas non plus régulier).
A further submission of the Belgian Government, offered alter-
natively (érès subsidiairement), asks the Court to say that by
the construction of works contrary to the provisions of the
Treaty the Netherlands has lost the right to invoke the Treaty
against Belgium.

On this presentation of the case, the Court must consider the
functioning of the Bosscheveld Lock in connection with that of
the Neerhaeren Lock. The first question is, therefore, whether
the two locks are to be placed on the same footing.

The Bosscheveld Lock is situated in a short canal which may
be referred to as the Bosscheveld canal. This canal leads from
the Meuse, at a point below Maestricht and one hundred metres
below the prise d’eau constructed in execution of Article I of
the Treaty of 1863, into the Zuid-Willemsvaart Canal. It is
entirely in Netherlands territory. It was opened for the passage
of boats in 1031, without any previous agreement with the
Belgian Government. As the level of the Zuid-Willemsvaart
is lower than that of the Meuse, the Bosscheveld Canal contains

73
A./B. 70 (WATER FROM THE MEUSE).—OP. HUDSON 74

a lock which is used for the passage of boats. There are no
lateral aqueducts beside this lock, however, and the canal
supplies water to the Zuid-Willemsvaart only as a result of the
operation of the lock for the passage of boats. With each
operation of the Bosscheveld Lock, a considerable quantity of
water is discharged from the upper to the lower reach of the
canal and thence into the Zuid-Willemsvaart. Many of. the
boats which would formerly have passed through lock No: 19
at Maestricht in entering the Zuid-Willemsvaart now avoid the
use of that lock and pass through the Bosscheveld Canal, thus
using the Bosscheveld Lock.

The Neerhaeren Lock is situated in a canal which connects
the new Albert Canal with the Zuid-Willemsvaart at Neerhae-
ren, in what may be referred to as the Briegden-Neerhaeren
branch of the Albert Canal. This branch, which is entirely in
Belgian territory, was opened to service in 1934. It is supplied
with water taken from the Meuse at Monsin in Belgian terri-
tory, some twenty-four kilometres above Maestricht. The level
of the branch canal being higher than that of the Zuid-Wil-
lemsvaart, a lock at Neerhaeren must serve for the passage of
boats. This lock is. equipped with lateral aqueducts, but they
have not been and are not being employed for the supply of
water to the Zuid-Willemsvaart apart from the operation of
the lock for the passage of boats. While the lock at. Neer-
haeren is of smaller dimensions than the lock at Bosscheveld,
its operation results in the discharge of a considerable quantity
of water into the Zuid-Willemsvaart. As the Briegden-Neer-
haeren canal serves for the passage of boats going from Liége
into the Zuid-Willemsvaart, it may reduce the number of
boats using the Bosscheveld Canal.

The Bosscheveld Lock and the Neerhaeren Lock are thus
alike, in that the operation of each of them results in supply-
ing to the Zuid-Willemsvaart a considerable quantity of lock-
water taken from the Meuse but not by the conventional
prise d’eau. On the facts, there is no basis for a distinction
between them, so long as the lateral aqueducts in the Neer-
haeren Lock are used only in connection with the function-
ing of the lock for the passage of boats.

Is any distinction to be made between the legal positions of
the two locks? The acticn of the Netherlands Government in
establishing the Bosscheveld Lock is defended only on the
basis of the provision in paragraph 2 of Article V of the
Treaty of 1863, which authorizes the Netherlands to increase
the amount of water taken from the Meuse at Maestricht.
Even if the taking of water into the Bosscheveld Canal can be
said to be a taking at Maestricht, it is in no sense an increase

74
A./B. 70 (WATER FROM THE MEUSE).—OP. HUDSON 75

of the amount of water taken by the conventional prise d’eau
at Maestricht. The words à puiser à la Meuse à Maastricht
in paragraph 2 of Article V are the equivalent of the words
puisé à la Meuse à Maastricht and puisé à Maastricht in para-
graph i of the same Article, and of the words à puiser à la
Meuse in paragraph x of Article IV. Hence, paragraph 2 of
Article V authorizes the taking of water in excess of the fixed
quantity only if the water is. taken by the conventional prise
d'eau. Since the lock-water discharged by the Bosscheveld
Lock is not thus taken, paragraph 2 of Article V does not
apply, and it affords no reason for distinguishing the legal basis
of the Bosscheveld Lock from that of the Neerhaeren Lock.

It must be concluded that, in law as well as in fact, the
Bosscheveld Lock and the Neerhaeren Lock are in the same
position, The latter cannot be treated more unfavourably than
the former. If the discharge of lock-water into the Zuid-Wil-
lemsvaart by one of these locks is in accordance with the Treaty,
it is equally so with respect to the other lock ; if such discharge
is a violation of the Treaty as to one lock, it is a violation
also as to the other lock.

The question arises, therefore, whether in this case the Court
must pronounce upon the legality or the illegality of the ali-
mentation which results from the operation of either the Neer-
haeren Lock or the Bosscheveld Lock. If the operation of both
locks were thought to be in conformity with the Treaty of
1863, the submissions of the Netherlands Government as to the
Neerhaeren Lock would of course be rejected. It remains to
be considered whether that result would be reached if the
operation of both locks were thought to be in violation of
the Treaty of 1863.

There can be no question here as to the good faith of either
Party. Each Party has proceeded on its own view of the Treaty
of 1863. Each has taken action which has led to the same
result, in fact and in law. If the Court were called upon to
give judgment on the action of both of the Parties, it could do
so with due regard to the equal positions of the Parties; but
here it is asked by one Party to condemn the action taken by
the other. Aside from the fact that the moving Party is the
one whose action preceded that of the other, that the Bossche-
veld Lock was put into service in 1931 and the Neerhaeren
Lock only in 1934, is this a case in which affirmative relief
should be given by the Court? Or should it be said, in the
terms of the alternative Belgian submission, that the Nether-
lands has in some measure perdu le droit d’invoquer the Treaty
against Belgium ?

10 75
A./B. 70 (WATER FROM THE MEUSE).—OP. HUDSON 76

What are widely known as principles of equity have long
been considered to constitute a part of international law, and
as such they have often been applied by international tribunals.
Mérignhac, Traité théorique et pratique de l Arbitrage interna-
national (1895), p. 295; Ralston, Law and Procedure of Inter-
national Tribunals (new ed., 1926), pp. 53-57. A sharp division
between law and equity, such as prevails in the administration
of justice in some States, should find no place in international
jurisprudence ; even in some national legal systems, there has
been a strong tendency towards the fusion of law and equity.
Some international tribunals are expressly directed by the com-
promis which control them to apply “law and equity’. See the
Cayuga Indians Case, Nielsen’s Report of the United States—
British Claims Arbitration (1926), p. 307. Of such a provision, a
special tribunal of the Permanent ‘Court of Arbitration said in
1922 that ‘the majority of international lawyers seem to
agree that these words are to be understood to mean
general principles of justice as distinguished from any par-
ticular systems of jurisprudence”. Proceedings of the United
States—Norwegian Tribunal (1922), p. 141 Numerous arbitra-
tion treaties have been concluded in recent years which apply
to differences “which are justiciable in their nature by reason
of being susceptible of decision by the application of the prin-
ciples of law or equity”’. Whether the reference in an arbitra-
tion treaty is to the application of “law and equity” or to
justiciability dependent on the possibility of applying “law or
equity’, it would seem to envisage equity as a part of law.

The Court has not been expressly authorized by its Statute
to apply equity as distinguished from law. Nor, indeed, does
the Statute expressly direct its application of international law,
though as has been said on several occasions the Court is “a
tribunal of international law”. Series A, No. 7, p. 19; Series A,
Nos. 20/21, p. 124. Article 38 of the Statute expressly
directs the application of “general principles of law recognized
by civilized nations”, and in more than one nation principles
of equity have an established place in the legal system. The
Court’s recognition of equity as a part of international law is
in no way restricted by the special power conferred upon it “to
decide a case ex æquo et bono, if the parties agree thereto”.
Anzilotti, Corso di Diritio internazionale (3rd ed., 1928), p. 108 ;
Habicht, Power of the International Judge to give a Decision ex
æquo et bono (1935), pp. 61 ef sgq.; Lauterpacht, Private Law
Sources and Analogies of. International Law (1927), pp. 63 ét
sqq. Cf., Monskhéli, “L’équité en droit international moderne”,
40 Revue générale de Droit international public (1933), p. 347;

76
A./B. 70 (WATER FROM THE MEUSE).—OP. HUDSON 77

Strupp, “Le droit du juge international de statuer selon l'équité”,
33 Recueil des Cours (1930), pp. 357 ef sqg. It must be
concluded, therefore, that under Article 38 of the Statute, if
not independently of that Article, the Court has some freedom
to consider principles of equity as part of the international law
which it must apply.

It would seem to be an important principle of equity that
where two parties have assumed an identical or a reciprocal
obligation, one party which is engaged in a continuing non-
performance of that obligation should not be permitted to take
advantage of a similar non-performance of that obligation by
the other party. The principle finds expression in the so-called
maxims of equity which exercised great influence in the crea-
tive period of the development of the Anglo-American law.
Some of these maxims are, “Equality is equity’; “He who —
seeks equity must do equity’. It is in line with such maxims
that “a court of equity refuses relief to a plaintiff whose con-
duct in regard to the subject-matter of the litigation has been
improper”. 13 Halsbury’s Laws of England (and ed., 1934),
p. 87. <A very similar principle was received into Roman Law.
The obligations of a vendor and a vendee being concurrent,
“neither could compel the other to perform unless he had done,
or tendered, his own part’. Buckland, Text Book of Roman
Law (and ed., 1932), p. 493. The exceptio non adimpleti con-
tractus required a claimant to prove that he had performed or
offered to perform his obligation. Girard, Droit romain (8th ed.,
1929), p. 567; Saleilles, in 6 Annales de Droit commercial,
(1892), p. 287, and 7 id. (1893), pp. 24, 97 and 175. This
conception was the basis of Articles 320 and 322 of the Ger-
man Civil Code, and even where a code is silent on the point
Planiol states the general principle that “dans tout rapport
synallagmatique, chacune des deux parties ne peut exiger la
prestation qui lui est due que si elle offre elle-même d’exécuter
son obligation”. Planiol, Droit civil, Vol. 2 (6th ed., 1912), p. 320.

The general principle is one of which an international tribu-
nal should make a very sparing application. It is certainly
not to be thought that a complete fulfilment of all its obliga-
tions under a treaty must be proved as a condition precedent
to a State’s appearing before an international tribunal to seek
an interpretation of that treaty. Yet, in a proper case, and
with scrupulous regard for the limitations which are necessary,
a tribunal bound by international law ought not to shrink from
applying a principle of such obvious fairness.

77
A./B. 70 (WATER FROM THE MEUSE).—OP. HUDSON 78

On the assumption that the alimentation of canals by the
functioning of the Neerhaeren Lock and the Bosscheveld Lock
is contrary to the Treaty of 1863, is this a case in which the
Court ought to apply the principle referred to? Here the Par-
ties are not before the Court under a special agreement in
which they have mutually agreed to seek the Court’s interpre-
tation of the Treaty of 1863. This proceeding was instituted
by the Netherlands. The jurisdiction of the Court rests on the
declarations made by the Parties under paragraph 2 of Arti-
cle 36 of the Statute. It is the Court’s obligatory jurisdiction
which is invoked, without challenge by Belgium. If it is
important that this jurisdiction should not be attenuated by
the action of the Court itself, it is no less important that it be
exercised within the limitations which equity imposes. As the
moving Party, the Netherlands asks that the Belgian action with
respect to the operation of the Neerhaeren Lock be declared
contrary to the Treaty of 1863, and that Belgium be ordered
to discontinue that action. Yet, in its operation of the Bos-
scheveld Lock, the Netherlands itself is now engaged in taking
precisely similar action, similar in fact and similar in law. This
seems to call for an application of the principle of equity stated
above. '

One result of applying the principle will be that even if the
Court should be of the opinion that the Belgian action with
regard to the functioning of the Neerhaeren Lock is contrary
to the Treaty of 1863, it should nevertheless refuse in this case
to order Belgium to discontinue that action. In equity, the
Netherlands is not in a position to have such relief decreed to
her. Belgium cannot be ordered to discontinue the operation
of the Neerhaeren Lock when the Netherlands is left free to
continue the operation of the Bosscheveld Lock. The general ©
principle is a sound one that reparation is “the corollary of
the violation of the obligations resulting from an engagement
between States’ ; and “it is a principle of international law, and
even a general conception of law, that any breach of an engage-
ment involves an obligation to make reparation”. Series A,
No. 17, pp. 27, 29. Yet, in a particular case in which it
is asked to enforce the obligation to make reparation, a court
of international law cannot ignore special circumstances which
may call for. the consideration of equitable principles. Here
the Netherlands asks, not for reparation for a past violation
of the Treaty of 1863, but for protection against a continuance
of that violation in the future. -The Court is asked to decree
a kind of specific performance of a reciprocal obligation which
the demandant itself is not performing. It must clearly refuse
to do so.

78
A./B. 70 (WATER FROM THE MEUSE).—OP. HUDSON 79

Is the principle of equity less applicable to the Netherlands’
request that the Court declare that the Belgian action is con-
trary to the Treaty of 1863, when that request is divorced
from the prayer for an injunction? There can be no doubt as
to the competence of the Court to render declaratory judg-
ments. Series A, No. 7, p. 19; Series A, No. 13, pp. 20, 21.
In this respect, it possesses a power analogous to recently-
developed powers of national tribunals. In some countries the
conditions under which declaratory judgments will be given are
carefully formulated. Borchard, Declaratory Judgments (1934),
ch. 6. The Statute does not prescribe any analogous condi-
tions for the declaratory judgments of the Court.

In some systems of national jurisprudence where the process
of sanction is highly developed, a line might be drawn between
requests for injunctions and requests for declaratory judgments,
the principle of equity being applied to the former but not to
the latter. Cf, Lodge v. National Union Investment Company,
Limited [r907] I Ch. 300 ; Chapman v. Michaelson [1909] 1 Ch. 238.
In international jurisprudence, however, sanctions are of a
different nature and they play a different rôle, with the result
that a declaratory judgment will frequently have the same
compulsive force as a mandatory judgment; States are disposed
to respect the one not less than the other. Hence, as a general
rule, it would seem that a principle of equity applicable to a
request for an injunction should be applied also to a request
for a declaratory judgment. Neither request should be granted
where the circumstances are such that the judgment would
disturb that equality which is equity. In the circumstances
of this case, on the assumption that the operation of both the
Neerhaeren Lock and the Bosscheveld Lock is contrary to the
Treaty of 1863, the Netherlands would not be entitled to a
declaratory judgment for the same reasons that it is not entitled
to a mandatory judgment.

Less hesitance need be felt in reaching this result because
of facts of which the Court has been apprized in the course of
this proceeding. By their action over a period of years, the
Parties to the Treaty of 1863 have indicated that they are not
satisfied with the situation as it exists under that Treaty. So
many changes have taken place—not merely in the regions
served by the Meuse and its dependent canals and in the tech-
nology for the control of that service, but also as a result of
the recent construction of new canals—that the essentially
technical arrangement concluded seventy-four years ago seems
to have been recognized to be no longer an adequate protection
for the Parties’ mutual interests. Repeated efforts have been

79
A./B. 70 (WATER FROM THE MEUSE).—OP. HUDSON 80

made by the Parties to negotiate a treaty to replace that of
1863, and according to statements made to the Court, hopes
of such a result have not been abandoned. The judgment in
this case may better serve to facilitate their future negotiations
if it preserves the equality between the Parties.

(Signed) Maney O. Hupson.

80
